United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 August 6, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 07-20031
                         Summary Calendar




                          CARL B. ADAMS,

                                              Plaintiff - Appellant


                                VERSUS


                           COMPASS BANK,


                                               Defendant - Appellee



           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                            4:06-CV-2845



Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

      After reviewing the record and the briefs of the parties, we

affirm the district court judgment.

      The district court did not abuse its discretion in refusing

appellant’s motion to recuse.   A judicial ruling in an earlier case

is not grounds for recusal.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court also did not abuse its discretion in

denying plaintiff’s motion for default judgment.

     The district court properly concluded that plaintiff failed to

set forth the essential elements of any claim upon which relief can

be granted.   The district court, therefore, correctly granted the

defendant’s motion to dismiss for failure to state a claim.

     AFFIRMED.




                                 2